          Case 3:20-cv-01368-AVC Document 9 Filed 10/06/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

GOOD BANANA, LLC,                                             Case No. 3:20-CV-1368

                       Plaintiff,                             October 6, 2020

               v.

BML REC, LLC,

                       Defendant.                     MOTION TO DISMISS OR TRANSFER




                    DEFENDANT BML REC, LLC’S MOTION TO DISMISS
                        FOR LACK OF PERSONAL JURISDICTION



       Pursuant to Fed. R. Civ. P. 12(b)(2) and all other applicable law, Defendant, BML Rec,

LLC (“BML”) respectfully moves the Court to dismiss all of Plaintiff’s claims against BML or

to transfer this case to another jurisdictions (Nebraska). For the reasons stated in BML’s

accompanying memorandum of law in support of this Motion, there exists no personal

jurisdiction over BML in Connecticut, and accordingly the Complaint should be dismissed on

that basis or transferred to a jurisdiction in which personal jurisdiction exists, such as Nebraska.

       WHEREFORE, Defendant BML Rec, LLC respectfully prays that its Motion to Dismiss

or Transfer be granted, and for such other, further and different relief as this Court deems just

and proper.
          Case 3:20-cv-01368-AVC Document 9 Filed 10/06/20 Page 2 of 2




       Respectfully submitted this 6th day of October, 2020.

                                              BML REC, LLC, Defendant,

                                              By: /s/ James K. Robertson, Jr. ct05301/
                                                    James K. Robertson, Jr.
                                                    Carmody Torrance Sandak & Hennessey LLP
                                                    50 Leavenworth Street
                                                    Waterbury, CT 06702
                                                    (203) 575-2636
                                                    (203) 575-2600 (facsimile)
                                                    JRobertsonJr@carmodylaw.com
                                              -and-
                                                    Daniel J. Fischer, (pro hac vice pending)
                                                    Gabreal M. Belcastro, (pro hac vice pending)
                                                    KOLEY JESSEN P.C., L.L.O.
                                                    One Pacific Place, Suite 800
                                                    1125 South 103rd Street
                                                    Omaha, NE 68124-1079
                                                    (402) 390-9500
                                                    (402) 390-9005 (facsimile)
                                                    Dan.Fischer@koleyjessen.com

                                              Attorneys for Defendant.



                                CERTIFICATE OF SERVICE

               On this this 6th day of October, 2020, I electronically filed the above and

foregoing with the Clerk of the U.S. District Court using the CM/ECF system which sent

notification of such filing to all CM/ECF participants, including the following:

       Patrick S. Tracey (CT Fed No. 28987)
       BOWDITCH & DEWEY, LLP
       101 Federal Street
       Suite 1405
       Boston, MA 02110
       Telephone: 617-757-6504
       Facsimile: 508-929-3020
       E-mail: ptracey@bowditch.com

                                                     /s/ James K. Robertson, Jr. ct05301/
                                                     James K. Robertson, Jr.

                                                2
